Citation Nr: 1714490	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  14-24 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for colon condition, claimed as tumors, to include as due to radiation exposure.

2. Entitlement to service connection for prostate cancer, claimed as tumors, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2014, the Veteran requested a hearing before the Travel Board on a VA Form 9. However, in a March 2015 Statement in Support of Claim and a September 2016 Correspondence, the Veteran stated that he wished to withdraw his request for a hearing before the Board. See 38 C.F.R. §20.702 (e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing). Therefore, no hearing is required prior to consideration of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a colon condition, claimed as tumors, and prostate cancer, claimed as tumors, as a result of his service, to include as due to radiation exposure. The Veteran's September 2006 VA treatment record indicates "prostate nodule/ elevated PSA," and a preoperative diagnosis and postoperative diagnosis of "R/O prostate cancer." An April 2004 VA treatment record indicates a preoperative diagnosis of "rectal mass," an operative finding of "sigmoid mass," and postoperative diagnosis of "R/O cancer."

The Veteran asserts that he was exposed to radiation when he participated in Operation Castle. The Veteran states that he was on a small boat during service and was in charge of setting up for a blast on each island. The Veteran states that "after the blast, we would go in and recover what we were told to pick up." He states this is where he was exposed to radiation. In fact, the Veteran asserts that "on at least two occasions, we were stripped of all our clothing before we could Board our ship." The Veteran's military personnel records confirm the Veteran's participation in Operation Castle in 1954. The Veteran has provided Internet research concerning Operation Castle.

Although the Veteran has requested a VA examination regarding his claims, the Veteran has not been afforded a VA examination for his disabilities. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

Here, treatment records show treatment for prostate and colon conditions, and the record indicates an in-service event, injury, or disease with the Veteran's military personnel records corroborating the Veteran's assertions of radiation exposure in service. Therefore, the remaining issue is whether there is a nexus between the Veteran's current disabilities, and his service. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required to obtain an adequate opinion regarding the etiology of the Veteran's disabilities. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79. Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the current nature and etiology of his disabilities.

Upon examination, the VA examiner is to identify the Veteran's colon and prostate conditions. The examiner is reminded that the laws and regulations pertaining to service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71  (1997). First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d). Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation). 

If a VA examiner determines that the Veteran's current colon and/or prostate condition is a radiogenic disease, that is, one that may be induced by ionizing radiation, then the provisions of 38 C.F.R. § 3.311 necessitate a dose estimate to determine the extent of radiation exposure, if any, the Veteran may have had during his military service. Thus, 38 C.F.R. § 3.311 provides, "[i]n all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or dosages." Id. at (a). Furthermore, 38 C.F.R. § 3.311 (a)(2)(iii) provides that requests will be made for any available records concerning the Veteran's radiation exposure, and that all such records will then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies. Finally, if it is determined that the Veteran was exposed to ionizing radiation and he subsequently developed a radiogenic disease that first became manifest within a specified period-delineated in 38 C.F.R. § 3.311 (b)(5)-before adjudication, the claim is to be forwarded to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).

The Board notes that, in this case, the RO requested the Veteran's DD 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure, to which the RO received a negative reply stating that such records were unable to be located. The Veteran submitted a June 2005 Ionizing Radiation Registry noting his participation in Operation Castle. Although the Board recognizes that the foregoing does not suggest exposure to ionizing radiation, in light of the requirements of 38 C.F.R. § 3.311 the claims must be remanded to obtain a dose estimate from the Under Secretary for Health.

However, the Board again notes under Combee that VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumption regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Thus, upon Remand, the Board directs the RO to provide the Veteran with a VA examination to determine the nature and etiology of his asserted colon and prostate conditions, and to conduct further development concerning the Veteran's radiation exposure as set forth in 38 C.F.R. § 3.311 (a) (c), (d), and (e), only as necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any relevant updated VA treatment records, and any relevant private treatment records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2. Thereafter, schedule the Veteran for a VA examination with medical professionals of sufficient expertise to determine the nature and etiology of the Veteran's colon and prostate conditions.

The electronic claims file must be reviewed by the examiners. 

The examiners should obtain a complete history from the Veteran. The Veteran contends that his disabilities are the result of his service, to include his exposure radiation in service. See June 2005 Ionizing Radiation Registry; see military personnel records noting service in Operation Castle; see September 2011 Internet Research.

After reviewing the claims file and examining the Veteran, the examiner should opine as to the following questions:

(a) Please identify any current colon conditions.

(b) For any identified colon condition(s), is it at least as likely as not (a fifty percent probability or greater) that the Veteran's colon condition is related to his active duty service, to include his exposure to radiation? 

(c) Please identify any current prostate conditions.

(d) For any identified prostate condition(s), is it at least as likely as not (a fifty percent probability or greater) that the Veteran's colon condition is related to his active duty service, to include his exposure to radiation? 

In rendering the requested opinions, the examiners should acknowledge the Veteran's assertions as noted above. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see June 2005 Ionizing Radiation Registry; see military personnel records noting service in Operation Castle.

A detailed rationale for the opinions must be provided. The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If an examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. at 382.

3. If, and only if, a VA examiner determines that the Veteran's current colon and/or prostate disability is a radiogenic disease, to the extent possible, in accordance with 38 C.F.R. § 3.311 (a)(2)(iii), the AOJ must forward the Veteran's records concerning his radiation exposure - including, but not limited to, any service records, his statements regarding radiation exposure, and any other information obtained while the case is Remand status - to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible. If a specific estimate cannot be made, a range of possible doses should be provided. The resulting dose estimate must include consideration of the Veteran's diagnoses 

If the above-requested development results in a positive dose estimate, the claim must be referred to the Under Secretary for Benefits (or designee) for consideration under 38 C.F.R. § 3.311 (c). Such review should consider, and discuss as necessary, the Veteran's reported onset of problems and his subsequent diagnoses.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue remaining on appeal must be readjudicated. If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




